Citation Nr: 0100347	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the veteran 
a disability rating in excess of 30 percent for bilateral pes 
planus.

The case was previously before the Board in May 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examinations.  The case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


REMAND

The veteran was afforded a VA examination in December 1998, 
which reported, inter alia, detailed findings of foot 
pathology including bilateral hallux valgus and degenerative 
joint disease of the metatarsals.  A supplemental VA opinion 
was obtained in April 2000, which suggested that the 
veteran's hallux valgus was related to the veteran's pes 
planus.

The Board remanded the case for clarification as to what 
symptomatology was attributable to the veteran's service 
connected pes planus disability and as to answer whether the 
veteran's pes planus approximated marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthotic shoes or appliances.  
The podiatry examination returned in June 2000 diagnosed 
metatarsalgia but failed to otherwise comprehensively 
identify the veteran's foot pathology and also failed to 
answer the question posed by the Board.  It is not altogether 
clear that the examiner even had the claims file for review 
prior to the examination.  Thus, the examination was 
inadequate for rating purposes.  

The Board points out, however, that the neurological 
examination was complete and did answer questions of conern 
to the Board.  Still, the Board believes the opinion of the 
podiatry examiner is equally important in these matters.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court 
stressed the importance of having VA medical examiners follow 
Court, Board, and RO directives when a medical opinion is 
requested in the adjudication process.  The court held that a 
remand "by th[e] Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand . . . ."  When 
remand orders are not complied with the Board itself errs in 
not ensuring compliance.  Stegall at 4.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one, that due process considerations have been 
fulfilled and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED for the following examination:  

1.  The veteran should be scheduled for a 
VA podiatry examination for the purpose 
of ascertaining the nature and severity 
of all disabilities involving the feet.  

The examiner must be afforded an 
opportunity to review the claims file and 
a copy of this remand prior to the 
examination.  The examiner is to be given 
a copy of the rating schedule as it 
pertains to Diagnostic Codes 5276, 5279, 
and 5280.  In addition to the other 
examinations in the claims file, the 
examiner's attention is specifically 
directed to the December 1998 as well as 
the April 2000 examination reports.  The 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.  

The rating examination must address the 
specific criteria spelled out in the 
Rating Schedule for the percentage 
disability levels at issue for pes planus 
and hallux valgus.  See e.g. 38 C.F.R. 
§§  4.71a, Diagnostic Code 5276, 5279, 
5280, e.g. does pes planus approximate 
pronounced symptoms, manifested by marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achilles on manipulation, not 
improved by orthotic shoes or appliances.  

The examiner is requested to opine 
whether the veteran's metatarsalgia may 
be dissociated from the service-connected 
pes planus and is to indicate the degree 
of impairment it produces insofar as it 
pertains to pes planus and not the 
impairment mentioned by the neurologist.  

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
increased evaluation for pes planus and 
for a separate evaluation for hallux 
valgus.  

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



